significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division oct 3n05 ae es or fet bh ee ae se tep rat ao in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan_year ending iil has been denied your request for a waiver of the minimum_funding_standard for the plan during a telephone conference with the pension_benefit_guaranty_corporation pbgc on date representatives of the company stated that the company was filing for bankruptcy and was in the process of selling off all of the company's assets and that interested buyers in the company’s assets have stated that liabilities would not be acquired including plan liabilities the representatives of the company also indicated that the company does not have the cash_flow to make the required minimum contribution for the mllillpian year and that it is expected that the plan will be terminated regardless of whether a waiver of the minimum_funding_standard is approved for the i plan_year because it is unreasonable to assume that the plan will continue only if a funding waiver is granted a tentative denial was issued you were informed of our tentative denial and were offered a conference of right by letter dated date you were given days to have a conference concerning our proposed denial the 21-day period stated in our letter has passed and you have not communicated with us to arrange a conference therefore our tentative denial is now final you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently orci and pay due on the accumulated_funding_deficiency in the plan for the plan_year you should file a form_5330 as soon as possible to report the taxes this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in _ to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this matter please contact sincerely fours y y carol d gold v director employee_plans
